 



EXIBIT 10.2
 
 
 
 
REGISTRATION RIGHTS AGREEMENT
Dated as of August 5, 2005
TERREMARK WORLDWIDE, INC.
and the
HOLDERS (AS DEFINED HEREIN)
 
 
 

 



--------------------------------------------------------------------------------



 



     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of August 5, 2005, among Terremark Worldwide, Inc., a Delaware
corporation (the “Company”) and each of the Holders (as defined herein).
     WHEREAS, Terremark Europe, Inc., a Florida corporation (“Terremark Europe”)
and the Holders are entering into an Agreement for the Sale and Purchase of the
Entire Issued Share Capital of Dedigate N.V. (the “Stock Purchase Agreement”),
of even date herewith, pursuant to the terms of which, Terremark Europe will
purchase from the Holders all of the issued and outstanding share capital of
Dedigate N.V. (“Dedigate”); and
     WHEREAS, the Holders will receive in the transaction contemplated by the
Stock Purchase Agreement shares of the common stock, par value $0.001 of the
Company, ultimate parent to Terremark Europe (the “Company Common Stock”); and
     WHEREAS, the resale of the Shares (as defined herein) may require
registration under the Securities Act (as defined herein); and
     WHEREAS, the Company desires to provide certain registration rights to the
Holders in order to induce the Holders to sell their shares in Dedigate to
Terremark Europe pursuant to the terms of the Stock Purchase Agreement.
     NOW, THEREFORE, in consideration of the premises and covenants set forth in
the Stock Purchase Agreement and this Agreement, the parties agree as follows:
     1. Definitions. Terms defined in the Stock Purchase Agreement are used as
therein defined unless otherwise defined in this Agreement. In addition, the
following terms shall have the meanings indicated:
          “Commission” means the Securities and Exchange Commission, or any
other federal agency then administering the Securities Act.
          “Holder” or “Holders” means (i) the Sellers set forth in Schedule A
attached hereto and (ii) any subsequent holder or holders of any of the Shares
that remain as “restricted securities” within the meaning of Rule 144 of the
Commission under the Securities Act.
          “Limitation Period” means a 180-day limitation period commencing on
the date the registration statement filed under the terms hereof is declared
effective by the Commission.
          “Majority Holders” means Holders who beneficially own a number of
Shares equal to greater than fifty percent (50%) of the aggregate Shares
received by the Holders pursuant to the Stock Purchase Agreement.
          “Shares” mean (i) the shares of the Company Common Stock acquired by
the Holders pursuant to the Stock Purchase Agreement at the Closing, (ii) any
additional shares of capital stock of the Company received as a result of a
stock dividend, stock split or other distribution with respect to any Shares, or
(iii) any other shares of capital stock of the Company or any

 



--------------------------------------------------------------------------------



 



successor thereof received with respect to any Shares as a result of any merger,
reorganization or recapitalization.
     2. Registration Rights of the Holders.
          (a) The Company shall file a registration statement (the “Registration
Statement”) with the Commission within 30 days after the date hereof in order to
register the resale of all of the Shares under the Securities Act (the
“Registration Statement”). Once effective, the Company shall continuously
maintain the effectiveness of the Registration Statement until the earlier of
(i) date that all of the Shares have been sold or (ii) the date that all of the
Shares may be freely traded without registration under Rule 144 promulgated
under the Securities Act. The Company shall use its commercially reasonable
efforts to cause such Registration Statement to become effective under the
Securities Act within 120 days after the date hereof. The Company shall be
obligated to register Shares pursuant to this Section 2(a) only once for the
Holders; provided, however, that such obligation shall be deemed satisfied only
when a registration statement or statements covering all Shares shall have
become effective, unless such registration statement is withdrawn or otherwise
fails to become effective at the request of the Holders.
     3. Reserved.
     4. Registration Procedures.
          (a) In connection with any registration statement filed pursuant to
Section 2, the Company will, as soon as practicable and/or otherwise in
accordance with the time periods provided herein:
               (i) prepare and file with the Commission such registration
statement and such amendments and supplements to such registration statement and
the prospectus used in connection therewith continuously as may be necessary to
keep such registration statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all Shares covered by such
registration statement, until the earlier of (A) such time as all of such Shares
have been disposed of in accordance with the intended methods of disposition
(including methods described in any amendment or supplement to a prospectus
referred to in (ii) below) by the Holder or Holders thereof set forth in such
registration statement or (B) the date that all of the Shares may be freely
traded without registration under Rule 144 promulgated under the Securities Act;
               (ii) furnish to Holders desiring to sell under such registration
statement that number of copies of a prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents, as such Holders may reasonably request;
               (iii) use its commercially reasonable efforts to register or
qualify the securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions (not exceeding five (5) in
number in the case of a non-underwritten

-2-



--------------------------------------------------------------------------------



 



offering) as the Majority Holders shall reasonably request, and do any and all
other acts and things that may be reasonably necessary or advisable to enable
the Holders to consummate the disposition in such jurisdictions of the Shares
covered by the registration statement; provided, however, that the Company shall
not be obligated, by reason thereof, to qualify as a foreign corporation, file
any general consent to service of process or subject itself to taxation under
the laws of any such jurisdiction;
               (iv) use its commercially reasonable efforts to cause all Shares
covered by such registration statement to be listed on the American Stock
Exchange or any other self-regulatory organization or exchange upon which shares
of the Company’s Common Stock are then listed;
               (v) promptly notify each Holder of Shares covered by such
registration statement and the Representative, if any, at any time when a
prospectus relating to such registration statement is required to be delivered
under the Securities Act, upon discovery that, or upon the happening of any
event as a result of which, the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, in light of the circumstances under
which they were made. Thereafter, the Company shall use commercially reasonable
efforts to prepare and file with the Commission and furnish to each Holder a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the Company
of such securities, such prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made; and
               (vi) until any such registration statement is declared effective
by the Commission, promptly provide to the Holders (in accordance with the
notice provisions of the Stock Purchase Agreement and subject to the
confidentiality provisions therein) copies of such registration statement and
any related documents filed with the Commission in connection therewith and
copies of all correspondence with or from the Commission relating to the
registration statement.
          (b) The Company may require each Holder of Shares as to which any
registration is being effected to (i) furnish the Company such information
regarding such Holder and the distribution of such securities as the Company may
from time to time reasonably request in writing and (ii) otherwise agree to
comply with the Securities Act and the Exchange Act in connection with the
registration and distribution of the Shares.
          (c) Upon receipt of any notice from the Company of the happening of
any event of the kind described in clause (v) of Section 4(a) hereof, such
Holder will forthwith discontinue such Holder’s disposition of Shares pursuant
to the registration statement relating to such Shares until such Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
clause (v) of Section 4(a) hereof, or until it is advised in writing by the

-3-



--------------------------------------------------------------------------------



 



Company that the use of the applicable prospectus may be resumed, and, if so
directed by the Company, such Holder will promptly deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the prospectus relating to such Shares current at
the time of receipt of such notice. The Company may not cause the cessation of
the sale of shares pursuant to this paragraph for more than an aggregate of
90 days during any twelve-month period.
          (d) Reserved.
          (e) If the Company suspends a registration statement or requires
Holders to cease sales of Shares pursuant to this Section 4, the Company shall,
as promptly as practicable following the termination of the circumstances that
entitled the Company to do so, take such actions as may be necessary to
reinstate the effectiveness of such registration statement and/or give written
notice to all Holders of Shares authorizing them to resume sales pursuant to
such registration statement.
     5. Registration Expenses. The costs and expenses (other than underwriting
discount or commission, and other fees, expenses or costs payable to any
underwriter, broker or dealer and such fees and expenses as state securities
officials may require that the Holders pay) of all registrations and
qualifications under the Securities Act, and all other actions that the Company
is required to take or effect pursuant to this Agreement, shall be paid by the
Company (including, without limitation, all registration and filing fees,
printing expenses, costs of special audits incident to or required by any such
registration, and fees and disbursements of counsel for the Company); provided,
however, that legal expenses shall be limited to the reasonable fees of one
counsel chosen by the Majority Holders to represent all of the Holders.
     6. Limitation Period. Each Holder agrees by acquisition of the Shares not
to engage prior to the expiration of the Limitation Period in any disposition
through sale or other form of transfer (other than (a) a transfer to such
Holder’s spouse, lineal descendants, parents, grandparents, any family limited
partnership, limited liability company or trust or other fiduciary relationship
solely for the benefit of such persons so long as the transferee agrees to be
bound by the provisions of this Section 6 or (b) a transfer to another Holder so
long as the transferee Holder agrees to be bound by the provisions of this
Section 6 with respect to any Shares so transferred) of such number of shares in
any given day, when aggregated with sales or transfers by all other Holders on
such day, exceeding twenty percent (20%) of the average daily trading volume of
the Company’s Common Stock reported by the American Stock Exchange during the
calendar week preceding the transfer by such Holder. Notwithstanding the
foregoing, Purchaser agrees that the limitations contained in this Section 6 may
be waived by it from time to time (in its reasonable discretion) in connection
with one or more block trades coordinated by Sellers through a broker-dealer of
appropriate size and international standing to which Purchaser consents, which
consent shall not be unreasonably withheld.

-4-



--------------------------------------------------------------------------------



 



     7. Indemnification.
          (a) With respect to the registration of Shares required under
Section 2 hereof , the Holders participating in any sale thereunder shall
indemnify and hold harmless the Company, each person who controls the Company
within the meaning of the Securities Act and the officers, directors, agents and
employees of the Company within the meaning of the Securities Act and the
officers, directors, agents and employees of the Company and of each such
controlling person, to the fullest extent permitted by law, against any losses,
claims, damages or liabilities, joint or several, to which the Company or other
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or proceedings in respect thereof) arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
any material fact contained, on the effective date thereof, in any registration
statement under which an offering of Shares was registered under the Securities
Act, in any preliminary prospectus or final prospectus contained therein, or in
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(ii) any sale of any Shares by such Holder pursuant to the registration
statement to any person, if such Holder (x) failed to send or give a copy of the
prospectus, as the same may be then supplemented or amended, to such person
within the time required by the Securities Act and the untrue statement or
alleged untrue statement or omission or alleged omission of a material fact
contained in such prospectus was corrected in the prospectus, as amended or
(y) engaged in such sale in breach of its agreement pursuant to Section 4(c)
hereof. In addition, such Holders will reimburse the Company and such other
persons for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or proceeding; provided that each Holder will be liable in any such
case to the extent, and only to the extent, that any such loss, claim, damage or
liability arises out of or is based upon (A) an untrue statement or omission or
alleged untrue statement or omission made in such registration statement, said
preliminary or final prospectus or said amendment or supplement in reliance upon
and in conformity with written information furnished by such Holder as a selling
shareholder specifically for use in the preparation thereof or (B) sales of any
Shares as described in clause (ii) above by such Holder. Notwithstanding the
provisions of this Section 7(a), no Holder shall be liable for any amount under
this Section 7(a) that is in excess of the amount by which the total proceeds
received by such Holder from the sale of such Holder’s Shares exceeds the amount
of any damages that such Holder may otherwise be liable for hereunder.
          (b) The Company shall indemnify and hold harmless the Holders and each
underwriter, within the meaning of the Securities Act, who may purchase from or
sell for any Holder, any Shares, from and against any and all losses, claims,
damages and liabilities caused by any untrue statement of a material fact
contained in any registration statement filed by the Company under the
Securities Act with respect to the registration of the Shares, any
post-effective amendment to such registration statements, or any prospectus
included therein or caused by any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission based upon information furnished
or required to be furnished in writing to the Company by the Holders or

-5-



--------------------------------------------------------------------------------



 



underwriter expressly for use therein, which indemnification shall include each
person, if any, who controls any Holder or underwriter within the meaning of the
Securities Act and each officer, director, employee and agent of each Holder and
underwriter; provided, however, that the indemnification in this Section 7(b)
with respect to any prospectus shall not inure to the benefit of any Holder or
underwriter (or to the benefit of any person controlling any Holder or
underwriter) on account of any such loss, claim, damage or liability arising
from the sale of Shares by the Holder or underwriter, if a copy of a subsequent
prospectus correcting the untrue statement or omission in such earlier
prospectus was provided to such Holder or underwriter by the Company prior to
the subject sale and the subsequent prospectus was not delivered or sent by the
Holder or underwriter to the Company prior to such sale and provided further,
that the Company shall not be obligated to so indemnify any Holder or any such
underwriter or other person referred to above unless the Holder or underwriter
or other person, as the case may be, shall at the same time indemnify the
Company, its directors, each officer signing the any registration statement
filed under this Agreement and each person, if any, who controls the Company
within the meaning of the Securities Act, from and against any and all losses,
claims, damages and liabilities caused by any untrue statement of a material
fact contained in any registration statement or any prospectus required to be
filed or furnished by reason of this Agreement or caused by any omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, insofar as such losses, claims, damages
or liabilities are caused by any untrue statement or omission based upon
information furnished in writing to the Company by the Holder or underwriter
expressly for use therein.
     8. Conduct of Indemnification Proceedings. If any person shall be entitled
to indemnity hereunder (an “indemnified party”), such indemnified party shall
give prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any proceeding with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been
materially prejudiced by such delay or failure. The indemnifying party shall
have the right, exercisable by giving written notice to an indemnified party
promptly after the receipt of written notice from such indemnified party of such
claim or proceeding, to assume, at the indemnifying party’s expense, the defense
of any such claim or proceeding, with counsel reasonably satisfactory to such
indemnified party; provided, however, that (i) an indemnified party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless: (A) the indemnifying
party agrees to pay such fees and expenses; (B) the indemnifying party fails
promptly to assume the defense of such claim or proceeding or fails to employ
counsel reasonably satisfactory to such indemnified party; or (C) the named
parties to any proceeding (including impleaded parties) include both such
indemnified party and the indemnifying party, and such indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it that are inconsistent with those available to the indemnifying
party or that a conflict of interest is likely to exist among such indemnified
party and other indemnified parties (in which case the

-6-



--------------------------------------------------------------------------------



 



indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party); and (ii) subject to clause (C) above, the
indemnifying party shall not, in connection with any one such claim or
proceeding of separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses of counsel for an
indemnified party that are not reasonable. Whether or not such defense is
assumed by the indemnifying party, such indemnified party shall not be subject
to any liability for any settlement made without its consent. The indemnifying
party shall not consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release, in form and
substance reasonably satisfactory to the indemnified party, from all liability
in respect of such claim or litigation for which such indemnified party would be
entitled to indemnification hereunder.
     9. Contribution. If the indemnification provided for in this Agreement is
unavailable to an indemnified party in respect of any losses, claims, damages or
liabilities (“Losses”) (other than in accordance with its terms), then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and such indemnified
party, on the other hand, in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party, on the one hand,
and indemnified party, on the other hand, shall be determined by reference to,
among other things, whether any action in question, including any untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been taken by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include any legal or other fees or expenses
incurred by such party in connection with any investigation or proceeding. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding sentence.
Notwithstanding the provisions of this Section 9, an indemnifying party that is
a Holder shall not be required to contribute any amount that is in excess of the
amount by which the total proceeds received by such indemnifying party from the
sale of Shares held by such party exceeds the amount of any damages that such
indemnifying party has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission or sale of such
Shares. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
     10. Priority. The indemnification provisions contained in this Agreement
shall supersede the general indemnification provisions in the Stock Purchase
Agreement.

-7-



--------------------------------------------------------------------------------



 



11. Penalties for Company’s Failure to Comply.
     In the event that (i) the Company fails to file the Registration Statement
with the Commission within 30 days of the date of this Agreement or (ii) the
Company fails to cause the Commission to declare the Registration Statement
effective within 120 days of the date of this Agreement or to maintain the
effectiveness of the Registration Statement until the earlier of (x) the date
that all of the Shares have been sold or (y) the date that all of the Shares may
be freely traded without registration under Rule 144 promulgated under the
Securities Act (provided in each that such failure is not caused by the
Holders), then the Company shall pay to the Holders liquidated damages for each
month that such default remains uncured of: (a) $50,000 for the first month that
such default remains uncured; (b) $75,000 for the second month that such default
remains uncured; and (c) $100,000 per month for each month that such default
remains uncured thereafter, in each such case calculated on a pro rata basis to
the date on which such default is cured. Any amounts to be paid as liquidated
damages shall be paid in cash monthly in arrears on or before the 30th day
following the end of the month or partial month to which they relate.
     12. Amendments. This Agreement may be amended only upon the prior written
consent of the Company, the Seller’s Representative and the Insider
Shareholders’ Representative (as defined in the Stock Purchase Agreement). Each
Holder at the time or thereafter outstanding shall be bound by any consent
authorized by this Section 12, whether or not such Shares shall have been marked
to indicate such consent.
     13. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in the manner provided in the Stock Purchase
Agreement.
     14. Assignment. This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by the Holders, by virtue of their receipt
of the Company Shares pursuant to the Stock Purchase Agreement, and by the
Company and its respective successors and assigns; provided that, with respect
to a Holder who is a transferee or assignee of an original Holder of Shares,
(i) such transfer is effected in accordance with applicable securities law,
(ii) the Company is given written notice of such assignment contemporaneous with
such assignment or promptly thereafter, and (iii) the transferee or assignee by
written agreement acknowledges that he is bound by the terms of this Agreement.
     15. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. One or more counterparts
of this Agreement may be delivered via telecopier, with the intention that they
shall have the same effect as an original counterpart hereof.
     16. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

-8-



--------------------------------------------------------------------------------



 



     17. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO THE CONFLICT
OF LAW RULES THEREOF.
     18. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
     19. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Shares. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
     20. Dispute Resolution. Other than with respect to injunctive or equitable
relief sought by any party to this Agreement, all disputes arising after the
date hereof in connection with this Agreement shall be finally settled under the
then existing Rules (the “Rules”) of Conciliation and Arbitration of the
International Chamber of Commerce (the “ICC”) by one (1) arbitrator which the
Majority Holders and the Company shall agree upon from a list provided by the
ICC in accordance with the Rules. In the event of failure of the parties hereto
to agree to the appointment of an arbitrator within ten (10) days after the
commencement of the arbitration proceeding, such arbitrator shall be appointed
by the ICC in accordance with the Rules. Any such arbitration shall be held in
Brussels, Belgium pursuant to the Laws of Florida unless the parties hereto
mutually agree in writing upon some other location for arbitration. The
arbitrators shall not be empowered to award punitive, exemplary and/or
consequential damages to any party. There shall be no consolidation of this
arbitration with any other dispute or proceeding involving third parties. The
provisions of this Agreement shall prevail in case of inconsistency between the
Rules and this Agreement. Any award rendered by the arbitrator shall be in
writing, setting forth the reasons for the award, and shall be the final
disposition on the merits, and the parties agree to execute such award. In the
event that one of the parties hereto fails to execute the arbitrator’s award,
the other party may turn to a court of competent jurisdiction with a petition to
issue a decision on the execution of the arbitrator’s award. The award of the
arbitrator may be, alternatively or cumulatively, for monetary damages or an
order requiring the performance of obligations (including specific performance
or injunctive relief) or any other appropriate order or remedy.
[Signature Pages To Follow]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth in the first paragraph.

            SELLERS:
      /s/ Herman Oggel       Herman Oggel                     /s/ Herman Oggel,
Proxy Holder       Name: Kristof De Spiegeleer                   /s/ Herman
Oggel, Proxy Holder       Name: Joost Metten                    /s/ Herman
Oggel, Proxy Holder       Name: Wouter Van Eetvelde                    /s/
Herman Oggel, Proxy Holder       Name: Jean-Bernard Everaert                   
/s/ Herman Oggel, Proxy Holder       Name: Kurt Glazemakers                   
/s/ Herman Oggel, Proxy Holder       Name: Paul-Richard Hellemans               
    /s/ Herman Oggel, Proxy Holder       Name: Kester Goh        Big Bang
Ventures C.V.A.
                  By:   /s/ Barend Van Den Brande         Name:   Barend Van Den
Brande        Its: Proxy Holder       Big Bang Management C.V.B.A.
              By:   /s/ Barend Van Den Brande         Name:   Barend Van Den
Brande        Its: Proxy Holder   

-10-



--------------------------------------------------------------------------------



 



            Koceram N.V.
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder       Partech Europe Partners IV LLC
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder       KBC Private Equity N.V.
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder        DMS N.V.
      By:   /s/ Herman Oggel         Name:   Herman Oggel        Its: Proxy
Holder       NIBC Principal Instruments I N.V.
      By:   /s/ Joris De Meester         Name:   Joris De Meester       
Its: Proxy Holder       PIV IV LP
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder            

-11-



--------------------------------------------------------------------------------



 



            Nesbic Converging Technologies & e-Commerce (Cte)
Fund II BV
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder     Nesbic Converging Technologies & e-Commerce (Cte)
Fund II CV         By:   /s/ Barend Van Den Brande         Name:   Barend Van
Den Brande        Its: Proxy Holder     Stichting Beheer Friends of Cte II
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder               Trustcapital Technology NV
      By:   /s/ Barend Van Den Brande         Name:   Barend Van Den Brande     
  Its: Proxy Holder       i7C GCV
      By:   /s/ Herman Oggel         Name:   Herman Oggel        Its: Proxy
Holder       Oggel Management Consulting B.V.
      By:   /s/ Herman Oggel         Name:   Herman Oggel        Its: Proxy
Holder       PURCHASER:


TERREMARK EUROPE, INC.
      By:   /s/ Jose Segrera         Name:   Jose Segrera        Its: Executive
Vice President and Chief Financial Officer        FOR AGREEMENT:


TERREMARK WORLDWIDE, INC.
      By:   /s/ Jose Segrera         Name:   Jose Segrera        Its: Executive
Vice President and Chief Financial Officer   

-12-



--------------------------------------------------------------------------------



 



         

Schedule A
Holders
Mr. Kristof De Spiegeleer
DMS NV
Mr. Joost Metten
Mr. Wouter Van Eetvelde
Mr. Jean-Bernard Everaert
Mr. Herman Oggel
NIBC Principal Instruments I NV
Big Bang Ventures C.V.A.
Big Bang Management C.V.B.A.
Partech Europe Partners IV LLC
PIV IV LP
Nesbic Converging Technologies & e-Commerce (Cte) Fund II BV
Nesbic Converging Technologies & e-Commerce (Cte) Fund II CV
Stichting Beheer Friends of Cte II
KBC Private Equity NV
Trustcapital Technology NV
Koceram NV
Kurt Glazemakers
I7C GCV
Paul-Richard Hellemans
Kester Goh
Oggel Management Consulting BV

-13-